Citation Nr: 0732634	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-38 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service in the Air Force from 
October 1951 to May 1956, including deployment in Korea for 
one year.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for back and 
left shoulder conditions.


FINDINGS OF FACT

1.  The medical evidence does not show a current diagnosis of 
a disability or identifiable underlying condition related to 
the veteran's back. 

2.  The medical evidence does not show a current diagnosis of 
a disability or identifiable underlying condition related to 
the veteran's left shoulder. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service, directly or presumptively.  38 U.S.C.A. 
§§1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2007).

2.  A left shoulder disability was not incurred in, or 
aggravated by, active service, directly or presumptively.  38 
U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112, requesting the claimant to provide evidence in 
his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).    

VA has assisted the veteran in obtaining evidence, 
particularly the veteran's discharge medical report and 
current VA medical records.  The majority of the veteran's 
service medical records are missing.  After the RO attempted 
to obtain the veteran's service medical records, the National 
Personnel Record Center (NPRC) responded in September 2004 
that the records had been destroyed in a fire in 1973.  VA 
has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the veteran's service medical records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
O'Hare v. Derwinski, 1 Vet. App. at 367.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

A medical examination was not provided regarding the etiology 
of the complained of back and left shoulder conditions.  VA's 
duty to assist doctrine does not require that the veteran be 
afforded a medical examination, however, because there is no 
medical evidence indicating an association between an in-
service injury and a back or left shoulder disability.  See, 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c) (2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for back and left 
shoulder conditions that he claims began when he was injured 
while serving in the Air Force.  Specifically, he asserts 
that he injured his back and left shoulder in 1952 when he 
fell off a "Quancet" hut that he was constructing while 
serving in Korea.  He further notes that he was treated for 
his injuries in September and October 1952 at a USAF Hospital 
in Kunsan, Korea, and that he has suffered continuous lower 
back and left shoulder pain since that time.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's May 1956 discharge examination report does not 
note that the veteran suffered any back or left shoulder or 
disability upon his separation from the Air Force.

Current VA medical records dated from 2003 to 2005, private 
medical records dated in June 2003, and the veteran's 
statements, note the veteran's complaints of back and left 
shoulder pain.  In June 2005, a VA nurse practitioner found 
that the pain the veteran's back and left shoulder was at 
least as likely as not due to the fall he allegedly suffered 
in service. 

The Board accepts the veteran's statements regarding the 
symptoms in his low back because he is competent to report 
such and there is no reason to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, pain alone, without 
a diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury that 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, because the veteran has not been 
diagnosed with any condition or injury, his service 
connection claims for back and left shoulder conditions must 
fail.  

While the Board has considered the veteran's lay assertions 
and the evidence of record, they do not outweigh the medical 
evidence, which do not show that there is any present 
disability associated with the veteran's current back or left 
shoulder pain. 

The preponderance of the evidence is against the claims for 
back and left shoulder disabilities; there is no doubt to be 
resolved; and service connection for back and left shoulder 
conditions is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for left shoulder 
disability is denied. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


